                                                                      Case 2:17-cv-02936-RFB-PAL Document 41 Filed 02/07/19 Page 1 of 2




                                                                 1   MATTHEW Q. CALLISTER, ESQ.
                                                                     Nevada Bar No. 1396
                                                                 2   MITCHELL S. BISSON, ESQ.
                                                                     Nevada Bar No. 011920
                                                                 3   CALLISTER LAW GROUP
                                                                     330 E. Charleston Blvd., Suite 100
                                                                 4   Las Vegas, NV 89104
                                                                     Tel No.: (702) 333-3334
                                                                 5   Fax No.: (702) 385-2899
                                                                     Email: mqc@callcallister.com
                                                                 6          mbisson@callcallister.com
                                                                 7   Attorneys for Plaintiff
                                                                 8                               UNITED STATES DISTRICT COURT
                                                                 9                                    DISTRICT OF NEVADA
                                                                10
                                                                                                                ***
                      TEL: (702) 333-3334 FAX: (702) 385-2899
CALLISTER LAW GROUP




                                                                11
                          330 E. Charleston Blvd., Suite 100




                                                                     LINDA BUNDY,                                     CASE NO.: 2:17-cv-02936-RFB-PAL
                              Las Vegas, Nevada 89104




                                                                12
                                                                                     Plaintiff                        STIPULATION TO CONTINUE
                                                                13   vs.                                              HEARING ON PLAINTIFF LINDA
                                                                                                                      BUNDY’S MOTION FOR LEAVE TO
                                                                14   LAS VEGAS VALLEY WATER DISTRICT,                 AMEND COMPLAINT
                                                                     DOE INDIVIDUALS I through X, inclusive;
                                                                15   and ROE CORPORATIONS I through X,                Hearing Date: February 12, 2019
                                                                     inclusive,
                                                                16                                                    Hearing Time: 9:30 a.m.
                                                                                     Defendants
                                                                17
                                                                18          THE PARTIES HEREBY STIPULATE AND AGREE by and between Plaintiff

                                                                19   LINDA BUNDY, by and through counsel of record Matthew Q. Callister, Esq. and Mitchell S.

                                                                20   Bisson, Esq., of the Callister Law Group, and Defendant LAS VEGAS VALLEY WATER

                                                                21   DISTRICT, by and through counsel of record Sheri M. Thome, Esq., and I-Che Lai, Esq., of the

                                                                22   law firm of Wilson, Elser, Moskowitz, Edelman & Dicker LLP, to continue the upcoming

                                                                23   hearing on Plaintiff Linda Bundy’s Motion for Leave to Amend Complaint currently set for

                                                                24   February 12, 2019at 9:30 AM in LV Courtroom 3B before Magistrate Judge Peggy A. Leen for

                                                                25   Three (3) weeks should the Court’s schedule permit, or any date and time as the Court may be
                                                                26   available after March 5, 2019.
                                                                27          This request is to continue is hearing on Plaintiff Linda Bundy’s Motion for Leave to
                                                                28   Amend Complaint is made due to limited availability from Plaintiff’s counsel in the upcoming


                                                                                                              PAGE 1 OF 2
                                                                      Case 2:17-cv-02936-RFB-PAL Document 41 Filed 02/07/19 Page 2 of 2




                                                                 1   weeks after careful con sideration of the upcoming deadlines and motions currently on calendar
                                                                 2   it is hereby Stipulated to continue the upcoming set for February 12, 2019 at 9:30 for Three (3)
                                                                 3   weeks.
                                                                 4   DATED this 6th day of February, 2019.          DATED this 6th day of February, 2019.
                                                                 5
                                                                       CALLISTER LAW GROUP                           WILSON ELSER MOSKOWITZ
                                                                 6                                                   EDELMAN & DICKER LLP

                                                                 7     _/s/ Matthew Q. Callister __________          /s/ Sheri M. Thome, Esq. __________
                                                                       MATTHEW Q. CALLISTER, ESQ                     SHERI M. THOME, ESQ.
                                                                 8     Nevada Bar No. 001396                         Nevada Bar No. 008657
                                                                       MITCHELL S. BISSON, ESQ.                      I-CHE LAI, ESQ.
                                                                 9     Nevada Bar No. 011920                         Nevada Bar No. 012247
                                                                       330 E. Charleston Blvd., Suite #100           300 South Fourth Street, 11th Floor
                                                                10     Las Vegas, Nevada 89104                       Las Vegas, Nevada 89101
                      TEL: (702) 333-3334 FAX: (702) 385-2899




                                                                       Attorneys for Plaintiff                       Attorneys for Defendant Las Vegas
CALLISTER LAW GROUP




                                                                11                                                   Valley Water District
                          330 E. Charleston Blvd., Suite 100
                              Las Vegas, Nevada 89104




                                                                12
                                                                13                                              ORDER

                                                                14            Based on the foregoing Stipulation and for good cause the Court makes the following
                                                                15
                                                                     order:
                                                                16
                                                                              IT IS HERBY ORDERED that the hearing previously set for February 12, 2019 at
                                                                17
                                                                     9:30 a.m. be continued to the 12th day of March, 2019 at the hour of 9:30 a.m.
                                                                18
                                                                19
                                                                20            IT IS SO ORDERED by this Court on this 8th day of February, 2019.

                                                                21
                                                                22
                                                                                                                ____________________________________
                                                                23                                              UNITED STATES MAGISTRATE JUDGE

                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                PAGE 2 OF 2
